Exhibit 10.ii (4)

 

MEMC ELECTRONIC MATERIALS, INC.

AMENDMENT TO STOCK OPTION GRANT AGREEMENT

2002 Service Option

for Nabeel Gareeb

 

THIS AMENDMENT TO STOCK OPTION GRANT AGREEMENT (“Amendment”) is made as of the
26th day of July 2004, between MEMC Electronic Materials, Inc. (the “Company”)
and Nabeel Gareeb (the “Participant”).

 

WHEREAS, the Company and Participant originally entered into a Stock Option
Grant Agreement as of the 26th day of March 2002 (the “Agreement”) which
provided for the grant to Participant of an option to purchase 650,000 shares of
Common Stock of the Company at an exercise price of $1.50 per share; and

 

WHEREAS, the Company and the Participant wish to amend the Agreement to remove a
restriction on the Participant’s ability to exercise the option which
restriction is related to the Company’s federal income tax deduction under
Section 162(m) of the Internal Revenue Code;

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Amendment, the parties agree as follows:

 

1. Paragraph 7 of the Agreement is deleted in its entirety and the following is
substituted in lieu thereof:

 

“7. Deferred Exercise Provision of Plan. Notwithstanding the provisions of
Section 5.8 of the Plan, the Option shall be exercisable by the Participant
beginning immediately upon vesting regardless of whether the Company’s federal
income tax deduction for the excess of the fair market value at the time of
exercise of the Common Stock underlying the Option over the exercise price is
precluded by Section 162(m) of the Internal Revenue Code.”

 

2. Except as otherwise provided herein, all other terms and conditions of the
Agreement remain in full force and effect.

 

IN WITNESS WHEREOF, this Amendment is executed and is effective as of the day
and year first above written.

 

MEMC ELECTRONIC MATERIALS, INC.

By:

  /s/    SYLVIA ROBERTS             Sylvia Roberts     Senior Vice President,
Human Resources

/s/    NABEEL GAREEB         Nabeel Gareeb

 